Citation Nr: 1441930	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include any neurological conditions relating to the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from May 1983 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits can be made regarding entitlement to service connection for a right shoulder disability, to include radiculopathy.

The record contained two separate medical nexus opinions.  In April 2011 Dr. Q.T. provided an orthopedic examination and noted that the Veteran's radiculopathy is not causally related to his right shoulder dislocation in service, but rather is related to a cervical disability.  He provided a rationale for his opinion.  

Also in April 2011, Dr. C.T. provided a neurological examination and noted that the Veteran's current neurological condition is most likely caused by or a result of the right shoulder dislocation.  Specifically, he noted that the Veteran's current radiculopathy is consistent with sequelae of shoulder dislocation.  He did not provide a rationale for his opinion.  

Rather than requesting a rationale from Dr. C.T., the RO permitted Dr. Q.T. to extend his remarks in September 2012, restating that he does not believe they are causally related.  The Board finds that Dr. C.T. should be afforded an opportunity to provide a rationale for his stated opinion.  Additionally, if Dr. C.T. is not available, another neurological examination should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall obtain and associate with the claims file any outstanding VA treatment records for his asserted disabilities.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  After associating all pertinent outstanding records with the claims file, the RO/AMC shall return the file to the Dr. C.T., the April 2011 VA neurological examiner to provide an addendum opinion.  Should the examiner be unavailable, please obtain a new VA neurological examination.  

The claims file, including a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such shall be reflected in the completed examination report. 

The examiner should review the claims file, note all symptoms and diagnosed disabilities of the right shoulder and address the following questions:

a.)  Is it at least as likely as not that the Veteran's current disabilities (to include radiculopathy, cervical stenosis, or any right shoulder dislocation sequelae) are causally or etiologically related to service?  The examiner should address the Veteran's lay statements and his injury in service.  The examiner should provide a clear and significant rationale for that determination.

b.)  Is it at least as likely as not that the Veteran's current disabilities were aggravated (permanently worsened) by the Veteran's right shoulder dislocation in service, to include any sequelae?  The examiner should address the Veteran's lay statements.  The examiner should again provide a clear and significant rationale for that determination.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for all findings and conclusions.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





